Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLORADO


 Civil Action No.: 1:21-cv-1543

 MARK DAVIS,

       Plaintiff,

v.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

       Defendant.



                         PLAINTIFF’S ORIGINAL COMPLAINT




                              PRELIMINARY STATEMENT

       1.      Plaintiff MARK DAVIS, hereinafter referred to as “Plaintiff,” brings this

ERISA action against The Prudential Insurance Company of America, in its capacity as

Administrator of the Walgreen Co. Long Term Disability Plan, hereinafter referred to as

“Defendant”. Plaintiff brings this action to secure all disability benefits, whether they be

described as short term, long term and/or waiver of premium claims to which Plaintiff is

entitled under a disability insurance policy underwritten and administered by Defendant.

Plaintiff is covered under the policy by virtue of his employment with Walgreen Co.

                                            PARTIES
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 2 of 12




       2.     Plaintiff is a citizen and resident of Colorado Springs, Colorado.

       3.     Defendant is a properly organized business entity doing business in the

State of Colorado.

       4.     The disability plan at issue in the case at bar was funded and

administered by Defendant.

       5.     Defendant is a business entity doing business in the District of Colorado.

Defendant may be served with process by serving its registered agent, C T Corporation

System, 7700 East Arapahoe Road, Suite 220, Centennial, Colorado 80112.

                               JURISDICTION AND VENUE

       6.     This court has jurisdiction to hear this claim pursuant to 28 U.S.C. ' 1331,

in that the claim arises under the laws of the United States of America. Specifically,

Plaintiff brings this action to enforce his rights under section 502(a)(1)(B) of the

Employee Retirement Income Security Act, (ERISA), which provides "[a] civil action may

be brought . . . (1) by a participant or by a beneficiary . . . (B) to recover benefits due to

him under the terms of his plan, to enforce his rights under the terms of the plan, or to

clarify his rights to future benefits under the terms of the plan."            29 U.S.C. §

1132(a)(1)(B).

       7.     Venue in the District of Colorado is proper by virtue of Defendant doing

business in the District of Colorado.    Under the ERISA statute, venue is proper "in the

district where the plan is administered, where the breach took place, or where a

defendant resides or may be found." 29 U.S.C. § 1132(e)(2). Therefore, venue may

also be proper under the third prong of ERISA's venue provision, specifically “where a

defendant resides or may be found." (Id.)     Here, Defendant is “found” within the District
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 3 of 12




of Colorado, as it does business here, and the court has personal jurisdiction over

Defendant, as it has sufficient ties to the United States.

                  CONTRACTUAL AND FIDUCIARY RELATIONSHIP

       8.     Plaintiff has been a covered beneficiary under a group disability benefits

policy issued by Defendant at all times relevant to this action. Said policy became

effective May 1, 2016.

       9.     The disability policy at issue was obtained by Plaintiff by virtue of Plaintiff’s

employment with Walgreen Co. at the time of Plaintiff’s onset of disability.

       10.    Under the terms of the policy, Defendant administered the Plan and

retained the sole authority to grant or deny benefits to applicants.

       11.    Defendant funds the Plan benefits.

       12.    Because the Defendant both funds the Plan benefits and retains the sole

authority to grant or deny benefits, Defendant has an inherent conflict of interest.

       13.    Because of the conflict of interest described above, this Court should

consider Defendant’s decision to deny disability benefits as an important factor during

its review in determining Defendant’s abuse of discretion.

       14.    Except as stated in paragraph 15 below, benefit denials governed under

ERISA are generally reviewed by the courts under a de novo standard of review.

Firestone Tire & Rubber Co. v. Bruch, 489 U. S. 101 (1989).

       15. In order for the Plan Administrator’s decisions to be reviewed by this Court

under an “arbitrary and capricious” standard and not a de novo standard, te Plan must

properly give the Plan Administrator “discretion” to make said decisions within the plain

language in the Plan.




                                              3
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 4 of 12




       16.    In Colorado, said “discretionary clauses” are prohibited under COLO.

REV. STAT. ANN. § 10-3-1116(2) (West 2008).

       17.    Plaintiff contends that the Plan fails to give the Defendant said discretion

as said discretionary language is prohibited under COLO. REV. STAT. ANN § 10-3-

1116(2) (West 2008)

       18.    ERISA does not preempt state bands on discretionary clauses because of

the “savings clause.” ERISA preempts “any and all State laws insofar as they ….relate

to any employee benefits plan.” The “savings clause, “:however, preserves “any law----

which regulates insurance…”.       To fall within the savings clause, a state must: Be

“specifically directed toward entities engaged in insurance” and “substantially affect the

risk pooling arrangement between the insurer and the insured.” Kentucky Association

of Health Plans, Inc. v. Miller, 538 U.S. 329, 342(2003).

       19.    Defendant has a fiduciary obligation to administer the Plan fairly and to

furnish disability benefits according to the terms of the Plan.

                               ADMINISTRATIVE APPEAL

       20.    Plaintiff is a 58 year old man previously employed by Walgreen Co. as an

“Asset Protection Manager.”

       21.    Asset   Protection   Manager        is classified under the Dictionary of

Occupational Titles as Sedentary with an SVP of 7 and considered to be skilled work.

       22.    Due to Plaintiff’s disabling conditions, Plaintiff ceased actively working on

May 18, 2018, as on this date Plaintiff suffered from multiple sclerosis; fatigue; left foot

drop; and neurogenic bladder.

       23.    Plaintiff alleges that he became disabled on May 21, 2018.




                                              4
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 5 of 12




       24.    Plaintiff filed for short term disability benefits with Defendant.

       25.    Short term disability benefits were granted.

       26.    Plaintiff filed for long term disability benefits through the Plan administered

by the Defendant.

       27.    On June 3, 2020, Defendant denied long term disability benefits under the

Plan. Said letter allowed Plaintiff 180 days to appeal this decision.

       28.    At the time Defendant denied Plaintiff long term disability benefits, the

disability standard in effect pursuant to the Plan was that Plaintiff must be considered

unable to perform his “Own Occupation.”

       29.    If granted the Plan would pay monthly benefits of $1,298.86.

       30.    On May 1, 2020, Plaintiff pursued his administrative remedies set forth in

the Plan by requesting administrative review of the denial of benefits.

       31.    Plaintiff timely perfected his administrative appeal pursuant to the Plan by

sending letter requesting same to the Defendant.

       32.    Plaintiff submitted additional information including medical records to show

that he is totally disabled from the performance of both his own and any other

occupation as defined by the Plan.

       33.    Additionally, the Social Security Administration issued a fully favorable

decision on Plaintiff’s claim for disability benefits under Title II and Title XVI of the Social

Security Act, finding that Plaintiff is “disabled” during the relevant time period. Notably,

the SSA’s definition of disability is significantly more restrictive than Defendant’s as they

require the claimant to be unable to work in “any occupation in the National Economy.”




                                               5
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 6 of 12




        34.     Defendant     was   provided   documentation   of   the   Social   Security

Administration’s finding that Plaintiff was found to be totally disabled under Title II and

Title XVI of the Social Security Act.

        35.     On or about June 22, 2018, Defendant’s paid consultant, Steven Donald

Graham, M.D., neurology/psychiatry and neurology, performed a peer review of

Plaintiff’s claim file.

        36.     On or about June 28, 2018, Defendant’s paid consultant, Steven Donald

Graham, M.D., neurology/psychiatry and neurology, prepared an addendum to his peer

review of Plaintiff’s claim file.

        37.     On or about February 14, 2019, Defendant’s internal consultant, Katy

Netherton, MSEd., CRC, vocational rehabilitation specialist, performed a paper review

of Plaintiff’s claim file.

        38.     On or about May 31, 2019, Defendant’s internal consultant, Thomas

McDow, RN, BSN, clinical consultant, performed a paper review of Plaintiff’s claim file.

        39.     On or about September 24, 2019, Defendant’s internal consultant,

Thomas McDow, RN, BSN, clinical consultant, performed another paper review of

Plaintiff’s claim file.

        40.     On or about September 26, 2019, Defendant’s internal consultant, Katy

Netherton, MSEd., CRC, vocational rehabilitation specialist, performed another paper

review of Plaintiff’s claim file.

        41.     On or about January 15, 2020, Defendant’s internal consultant, Thomas

McDow, RN, BSN, clinical consultant, performed another paper review of Plaintiff’s

claim file.




                                               6
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 7 of 12




        42.     On or about March 2, 2020, Defendant’s internal consultant, Edward

Collins, M.D., performed a paper review of Plaintiff’s claim file.

        43.     On or about May 14, 2020, Defendant’s paid consultant, Stephen M.

Selkirk, M.D., Ph.D., psychiatry and neurology/neurology, performed a peer review of

Plaintiff’s claim file.

        44.     On or about May 18, 2020, Defendant’s internal consultant, Lindsay

Neumann, MSEd., CRC, vocational forensic specialist, performed a paper review of

Plaintiff’s claim file.

        45.     On or about June 17, 2020, Defendant’s paid consultant, Francisco

Mendoza, PT, DPT, physical therapist, performed a paper review of Plaintiff’s claim file.

        46.     On or about December 3, 2020, Defendant’s paid consultant, Stephen M.

Selkirk, M.D., Ph.D., psychiatry and neurology/neurology, performed another peer

review of Plaintiff’s claim file.

        47.     On or about January 4, 2021, Defendant’s paid consultant, John Langfitt,

Ph.D., ABPP-C, clinical neuropsychology, performed a paper review of Plaintiff’s claim

file.

        48.     Defendant’s consultants completed their reports without examining

Plaintiff.

        49.     On January 21, 2021, Defendant notified Plaintiff that Defendant affirmed

its original decision to deny Plaintiff’s claim for long term disability benefits.

        50.     Defendant also notified Plaintiff on January 21, 2021 that Plaintiff had

exhausted his administrative remedies.




                                               7
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 8 of 12




       51.     Defendant, in its final denial, discounted the opinions of Plaintiff’s treating

physicians, among others, and the documented limitations from which Plaintiff suffers

including the effects of Plaintiff’s impairments on his ability to engage in work activities.

       52.     Plaintiff has now exhausted his administrative remedies, and his claim is

ripe for judicial review pursuant to 29 U.S.C. § 1132.

                                     MEDICAL FACTS

       53.     Plaintiff suffers from multiple medical conditions resulting in both

exertional and nonexertional impairments.

       54.     Plaintiff suffers from multiple sclerosis; restricted walking and climbing;

attention deficit disorder (ADD); pain; and anxiety.

       55.     Treating physicians document continued chronic pain, as well as

decreased range of motion and weakness.

       56.     Plaintiff’s multiple disorders have resulted in restrictions in activity, have

severely limited Plaintiff’s range of motion, and have significantly curtailed his ability to

engage in any form of exertional activity.

       57.     Further, Plaintiff’s physical impairments have resulted in chronic pain and

discomfort.

       58.     Plaintiff’s treating physicians document these symptoms. Plaintiff does

not assert that he suffers from said symptoms based solely on his own subjective

allegations.

       59.     Physicians have prescribed Plaintiff with multiple medications, including

narcotic pain relievers, in an effort to address his multiple symptoms.




                                              8
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 9 of 12




       60.    However, Plaintiff continues to suffer from breakthrough pain, discomfort,

and limitations in functioning, as documented throughout the administrative record.

       61.    Plaintiff’s documented pain is so severe that it impairs his ability to

maintain the pace, persistence and concentration required to maintain competitive

employment on a full-time basis, meaning an 8-hour day, day after day, week after

week, month after month.

       62.    Plaintiff’s medications cause additional side effects in the form of sedation

and cognitive difficulties.

       63.    The aforementioned impairments and their symptoms preclude Plaintiff’s

performance of any work activities on a consistent basis.

       64.    As such, Plaintiff has been and remains disabled per the terms of the Plan

and has sought disability benefits pursuant to said Plan.

       65.    However, after exhausting his administrative remedies, Defendant persists

in denying Plaintiff his rightfully owed disability benefits.

                              DEFENDANT’S CONFLICT OF INTEREST

       66.    At all relevant times, Defendant has been operating under an inherent and

structural conflict of interest as Defendant is liable for benefit payments due to Plaintiff

and each payment depletes Defendant’s assets.

       67.    Defendant’s determination was influenced by its conflict of interest.

       68.    Defendant has failed to take active steps to reduce potential bias and to

promote accuracy of its benefits determinations.

       69.    The long term disability plan gave Defendant the right to have Plaintiff

submit to a physical examination at the appeal level.




                                                9
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 10 of 12




       70.    A physical examination, with a full file review, provides an evaluator with

more information than a medical file review alone.

       71.    More information promotes accurate claims assessment.

       72.    Despite having the right to a physical examination, Defendant did not ask

Plaintiff to submit to one.

                                           COUNT I:
             WRONGFUL DENIAL OF BENEFITS UNDER ERISA, 29 U.S.C. § 1132

       73.    Plaintiff incorporates those allegations contained in paragraphs 1 through

72 as though set forth at length herein.

       74.    Defendant has wrongfully denied disability benefits to Plaintiff in violation

of Plan provisions and ERISA for the following reasons:

              a.      Plaintiff is totally disabled, in that he cannot perform the material

              duties of his own occupation, and he cannot perform the material duties of

              any other occupation which his medical condition, education, training, or

              experience would reasonably allow;

              b.      Defendant failed to afford proper weight to the evidence in the

              administrative record showing that Plaintiff is totally disabled;

              c.      Defendant’s interpretation of the definition of disability contained in

              the policy is contrary to the plain language of the policy, as it is

              unreasonable, arbitrary, and capricious; and

              d.      Defendant has violated its contractual obligation to furnish disability

              benefits to Plaintiff.

                       COUNT II: ATTORNEY FEES AND COSTS

       75.    Plaintiff repeats and realleges the allegations of paragraphs 1 through 70


                                              10
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 11 of 12




above.

       76.    By reason of the Defendant’s failure to pay Plaintiff benefits as due under

the terms of the Plan, Plaintiff has been forced to retain attorneys to recover such

benefits, for which Plaintiff has and will continue to incur attorney’s fees. Plaintiff is

entitled to recover reasonable attorney’s fees and costs of this action, pursuant to

Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1).

             WHEREFORE, Plaintiff demands judgment for the following:

       A.     Grant Plaintiff declaratory relief, finding that he is entitled to all past due

short term and long term disability benefits yet unpaid;

       B.     Order Defendant to pay past short term and long term disability benefits

retroactive to May 20, 2020 to the present in the monthly amount specified in the Plan

and subject to such offsets as are permitted in the Plan, plus pre-judgment interest;

       C.     Order Defendant to remand claim for future administrative review and

continue to make future long term disability benefits in the monthly amount specified in

the Plan and subject to such offsets as are permitted in the Plan until such time as

Defendant makes an adverse determination of long-term disability consistent with

ERISA and Plaintiff’s entitlements under the Plan;

       D.     Order Defendant to pay for the costs of this action and Plaintiff’s attorney’s

fees, pursuant to Section 502(g) of ERISA, 29 U.S.C. § 1132(g); and

       E.     For such other relief as may be deemed just and proper by the Court.



Dated: Houston, Texas
       June 8, 2021

                                          Respectfully submitted,



                                             11
Case 1:21-cv-01543-KMT Document 1 Filed 06/08/21 USDC Colorado Page 12 of 12




                                   MARC WHITEHEAD & ASSOCIATES,
                                   ATTORNEYS AT LAW L.L.P.


                                   By:    _/s/ J. Anthony Vessel_______
                                          J. Anthony Vessel
                                                  Tex. Bar. No. 24084019
                                                  Fed. I.D. No. 1692384
                                          Marc S. Whitehead
                                                  Tex. Bar No. 00785238
                                                  Fed. I.D. No. 15465
                                                  marc@marcwhitehead.com
                                                  anthony@marcwhitehead.com
                                          Britney Anne Heath McDonald
                                                  Tex. Bar. No. 24083158
                                                  Fed. I.D. No. 2621983
                                                  britney@marcwhitehead.com
                                          Madison Tate Donaldson
                                                  Tex. Bar No. 24105812
                                                  Fed. I.D. No. 3151467
                                                  madison@marcwhitehead.com
                                          Selina Valdez
                                                  Tex. Bar No. 24121872
                                                  Fed. I.D. No. 3633062
                                                  selina@marcwhitehead.com
                                          403 Heights Boulevard
                                          Houston, Texas 77007
                                          Telephone: 713-228-8888
                                          Facsimile: 713-225-0940
                                          ATTORNEY-IN-CHARGE
                                          FOR PLAINTIFF,
                                          MARK DAVIS




                                     12
